DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Information Disclosure Statement
Cite Nos. 15-37 in the information disclosure statement (IDS) 11/24/2020 correspond to foreign patent document and non-patent literature documents submitted in parent applications 12/173,628, 13/544,276, 14/976,502 and 15/862,719. Accordingly, cite Nos. 15-37 are considered by the examiner.

Claim Rejections - 35 USC § 101
The claims were amended. The rejection under 35 USC § 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
The claims were amended. The rejections under 35 USC § 112(a) and 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that Rogers does not teach or suggest “receiving tag information including information about content displayed on a second device; and performing a control operation to control the content to be displayed on the first device based on the received tag information ..., wherein the content displayed on the first device is the same content as the content displayed on the second device and a display method of the content displayed on the first device is same as a display method of the content displayed on the second device,” as claimed.
The examiner respectfully disagrees. 
ROGERS teaches the amended features as shown below.

CLAIMS 1, 10 & 14
A method of controlling display of content on a first device by a tag reading device, the method comprising: 
receiving tag information including information about content displayed on a second device; and 






performing a control operation to control the content to be displayed on the first device based on the received tag information at a time when the tag information is received,






wherein the content displayed on the first device is the same content as the content displayed on the second device and 

a display method of the content displayed on the first device is same as a display method of the content displayed on the second device.


CLAIMS 6, 12 & 15
A method of writing information about content displayed on a second device by a tag writing device, the method comprising:
obtaining information indicating the content displayed on the second device; and






writing, to a tag, tag information including information about the content, 


wherein the tag information is configured to control a first device to display the content displayed on the second device at a time when the tag information is written to the tag,


wherein the content displayed on the first device is the same content as the content displayed on the second device and 

a display method of the content displayed on the first device is same as a display method of the content displayed on the second device.

ROGERS 
A method of controlling display of content in a first device, the method comprising: 

RFID tag data including location data & product data in Media File is received at a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed on multiple TV sets (ROGERS, [0140]), wherein a TV set as shown in FIG. 22 is considered as a first TV set (ROGERS, [0140]) and another TV set of the multiple TV sets, which display the product, is considered as a second TV set;   
a button on a TV remote is used to control the display of the product on a first TV (ROGERS, FIG. 22 & [0141] & [0142]), wherein the displayed product is based on the received RFID tag data (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed at a time when the RFID tag data represented by location data & product data received at the first TV (ROGERS, [0061], [0132] & [0141]), 
wherein the product displayed on the first TV set is the same product as the product displayed on the second TV set (ROGERS, [0140]), 
wherein a button on a TV remote associated with the first TV set is used to control the display of the product on the second TV set (ROGERS, FIG. 22 & [0141] & [0142]).

A method of writing information about content displayed on a second device, the method comprising:
location data & product data of product in Media File is obtained at a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed on multiple TV sets (ROGERS, [0140]), wherein a TV set as shown in FIG. 22 is considered as a first TV set (ROGERS, [0140]) and another TV set of the multiple TV sets, which display the product, is considered as a second TV set;
location data & product data of product is stored in a media file represented as a tag as shown in FIG. 22 (ROGERS, [0138] & [0140]),
wherein location data & product data is used to control the display of the first TV set as shown in FIG. 22, and to display the product on the second TV set at a time when location data & product data is written to the media file (ROGERS, FIG. 22 & [0023]), 
wherein the product displayed on the first TV set is the same product as the product displayed on the second TV set (ROGERS, [0140]), 
wherein a button on a TV remote associated with the first TV set is used to control the display of the product on the second TV set (ROGERS, FIG. 22 & [0141] & [0142]).


For at least the reasons as noted, the rejection under 35 USC § 102 is sustained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a display method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, limitations performing a control operation to control the content to be displayed on the first device based on the received tag information at a time when the tag information is received and a display method of the content displayed on the first device is same as a display method of the content displayed on the second device were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, limitations the tag information is configured to control a first device to display the content displayed on the second device at a time when the tag information is written to the tag, wherein the content displayed on the first device is the same content as the content displayed on the second device and a display method of the content displayed on the first device is same as a display method of the content displayed on the second device were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 16, limitation the tag information is configured to control the first device to display the content as continuous playback from the second device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 10 & 14 include features analogous to claim 1. Claims 10 & 14 are rejected for at least the reasons as noted with regard to claim 1.

Claims 12 & 15 include features analogous to claim 6. Claims 12 & 15 are rejected for at least the reasons as noted with regard to claim 6.

Claim 17 includes features analogous to claim 16. Claim 17 is rejected for at least the reasons as noted with regard to claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, it is unclear whether the tag information is configured to control a first device to display the content displayed on the second device at a time when the tag information is written to the tag as recited in claim 12, or the tag information is configured to control the first device to display the content as continuous playback from the second device as recited in claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ROGERS [US 2005/0229227 A1].

Regarding claims 1, 10 & 14, ROGERS teaches a tag reading device, the tag reading device comprising: a tag reader (ROGERS, [0134]); and at least one processor (ROGERS, [0140]) configured to control display of content on a first device. The tag reading device as taught in ROGERS reads on the features of claims 1, 10 & 14 as shown below. 
 
CLAIMS 1, 10 & 14
A method of controlling display of content on a first device by a tag reading device, the method comprising: 
receiving tag information including information about content displayed on a second device; and 






performing a control operation to control the content to be displayed on the first device based on the received tag information at a time when the tag information is received,






wherein the content displayed on the first device is the same content as the content displayed on the second device and 

a display method of the content displayed on the first device is same as a display method of the content displayed on the second device.


ROGERS 
A method of controlling display of content in a first device, the method comprising: 

RFID tag data including location data & product data in Media File is received at a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed on multiple TV sets (ROGERS, [0140]), wherein a TV set as shown in FIG. 22 is considered as a first TV set (ROGERS, [0140]) and another TV set of the multiple TV sets, which display the product, is considered as a second TV set;   
a button on a TV remote is used to control the display of the product on a first TV (ROGERS, FIG. 22 & [0141] & [0142]), wherein the displayed product is based on the received RFID tag data (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed at a time when the RFID tag data represented by location data & product data received at the first TV (ROGERS, [0061], [0132] & [0141]), 
wherein the product displayed on the first TV set is the same product as the product displayed on the second TV set (ROGERS, [0140]), 
wherein a button on a TV remote associated with the first TV set is used to control the display of the product on the second TV set (ROGERS, FIG. 22 & [0141] & [0142]).



Regarding claims 6, 12 & 15, ROGERS teaches a tag writing device comprising a tag writer, e.g., Media Server (ROGERS, [0138]) and at least one processor (ROGERS, [0140]) configured to writing information about content displayed on a second device. The tag writing device as taught in ROGERS reads on the features of claims 6, 12 & 15 as shown below.



 
CLAIMS 6, 12 & 15
A method of writing information about content displayed on a second device by a tag writing device, the method comprising:
obtaining information indicating the content displayed on the second device; and







writing, to a tag, tag information including information about the content, 


wherein the tag information is configured to control a first device to display the content displayed on the second device at a time when the tag information is written to the tag,


wherein the content displayed on the first device is the same content as the content displayed on the second device and 
a display method of the content displayed on the first device is same as a display method of the content displayed on the second device.

ROGERS 
A method of writing information about content displayed on a second device, the method comprising:
location data & product data of product in Media File is obtained at a set top box (ROGERS, [0135], [0137][Wingdings font/0xE0][0138]), wherein the product is displayed on multiple TV sets (ROGERS, [0140]), wherein a TV set as shown in FIG. 22 is considered as a first TV set (ROGERS, [0140]) and another TV set of the multiple TV sets, which display the product, is considered as a second TV set;
location data & product data of product is stored in a media file represented as a tag as shown in FIG. 22 (ROGERS, [0138] & [0140]),
wherein location data & product data is used to control the display of the first TV set as shown in FIG. 22, and to display the product on the second TV set at a time when location data & product data is written to the media file (ROGERS, FIG. 22 & [0023]), 
wherein the product displayed on the first TV set is the same product as the product displayed on the second TV set (ROGERS, [0140]), 

wherein a button on a TV remote associated with the first TV set is used to control the display of the product on the second TV set (ROGERS, FIG. 22 & [0141] & [0142]).


Regarding claims 2 & 7, ROGERS further teaches that the information about the content includes a reproduction location of the content at the time of receiving the tag information (ROGERS, [0075]), and displaying, by the first device, the content as continuous playback from the reproduction location of the content (ROGERS, [0136]).

Regarding claims 3 & 8, ROGERS further teaches that the information about the content comprises address information of a web site related to the content (ROGERS, FIG. 23 & [0144]).

Regarding claim 4, ROGERS further teaches the step of receiving the content from the web site, based on the address information (ROGERS, FIG. 23 & [0144]).

Regarding claims 5, 9, 11 & 13, ROGERS further teaches that the information about the content comprises content data for displaying the content on the first device (ROGERS, FIG. 22 & [0141]).

Regarding claims 16 & 17, ROGERS further teaches that the tag information is configured to control the first device to display the content as continuous playback from the second device (ROGERS, [0136]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 23, 2022